          Case 4:19-cv-00339-JAS Document 11 Filed 09/19/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ramon Ponce,                                      No. CV-19-00339-TUC-JAS
10                 Plaintiff,                          ORDER
11   v.
12   Tucson Federal Credit Union,
13                 Defendant.
14
15           Pending before the Court is Plaintiff's motion to appear telephonically at the the
16   Case Management Conference set for Thursday, October 17, 2019, at 2:30 p.m. (Doc.

17   10). The Court finds good cause. Accordingly,
18           IT IS HEREBY ORDERED that Plaintiff's motion (Doc. 10) is granted. Lead

19   Counsel for Plaintiff is permitted to attend the Case Management Conference by phone.

20   Counsel for Plaintiff shall call 866-390-1828 prior to the start of the conference. The
21   access code is 2989170. For further logistical inquiries, the parties may contact the
22   Court’s Courtroom Deputy, Tiffany Dame at (520) 205-4682.

23           Dated this 19th day of September, 2019.

24
25
26
27
28
